294 S.C. 310 (1988)
364 S.E.2d 201
Donnie JOHNSON, Petitioner
v.
STATE of South Carolina, Respondent.
22823
Supreme Court of South Carolina.
Submitted December 11, 1987.
Decided January 25, 1988.
Asst. Appellate Defender Joseph L. Savitz, III, Columbia, for petitioner.
Atty. Gen. T. Travis Medlock, Chief Deputy Atty. Gen. Donald J. Zelenka and Asst. Atty. Gen. William A. Ready, III, Columbia, for respondent.
Submitted Dec. 11, 1987.
Decided Jan. 25, 1988.

ON WRIT OF CERTIORARI
Per Curiam:
This Court has approved the withdrawal of counsel in meritless post-conviction appeals, provided the procedures outlined in Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L.Ed. (2d) 493 (1967), were followed.
Although the recent United States Supreme Court decision in Pennsylvania v. Finley, ___ U.S. ___, 107 S. Ct. 1990, 95 L.Ed. (2d) 539 (1987), holds that the Anders procedure is not required in such cases, we adhere to our prior procedure.
After review of the entire record in this case and after careful consideration of petitioner's pro se document, counsel's request to withdraw is granted and the matter dismissed.
Dismissed.